Citation Nr: 1300202	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based upon a claim of entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  The Veteran died in November 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant previously testified at a Travel Board hearing in January 2011.  The Veterans Law Judge that conducted that hearing has since left the Board.  Pertinent regulations provide that a Veterans Law Judge that conducts a hearing in a case must participate in the decision, unless they are unavailable.  See 38 C.F.R. § 20.707 (2012). 

The appellant was notified that the Veterans Law Judge who conducted her previous hearing was no longer with the Board in September 2012.  She was given the opportunity to have a new hearing but also informed that, unless she responded within 30 days, it would be assumed that she did not desire a new hearing.  The appellant has not responded to the Board as of the date of this decision.  Accordingly, the Board finds that she does not desire to have a new Board hearing in her case.




FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran died in November 2004.  The appellant is his surviving spouse.

3.  The cause of the Veteran's death in November 2004 was listed on his Certificate of Death as acute respiratory distress syndrome, with cryptococcal pneumonia and hepatocellular carcinoma as underlying causes.  In addition, diabetes mellitus, hypertension, chronic renal insufficiency and hepatitis C were listed as other significant conditions that contributed to the Veteran's death but not resulting in the underlying cause previously identified.  

4.  The Veteran was not service connected for any disabilities at the time of his death.

5.  The conditions listed on the Veteran's Certificate of Death have not been shown to be related to his military service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2012).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the VCAA duty to notify as described in the Hupp case, was satisfied by way of a letter sent to the appellant in August 2007, prior to the denial of her claim in October 2007, that fully addressed the notice elements in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter also informed the appellant how VA determined disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO obtained the Veteran's STRs.  Additionally, the Veteran's Certificate of Death is on file as are his post-service VA medical records.  The appellant submitted lay statements in support of her claim to include from the Veteran's sister.  She also submitted a letter from a VA physician summarizing results of the Veteran's autopsy and a letter from a private physician.  The appellant also testified at a Travel Board hearing in January 2011.  The hearing record was kept open to allow the appellant to submit additional evidence; however, she did not submit anything further.  The Board remanded the case for additional development in July 2011.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

No medical opinion was obtained in this case as the evidence of record does not show treatment for any of the conditions associated with the Veteran's death in service.  Father, the conditions were manifest many years after service and have not been related to the Veteran's military service by any competent and credible evidence.  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A.

The Board finds that VA has satisfied its duty to notify and assist.  The appellant has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

II. Background

The Veteran served on active duty from June 1972 to June 1974.  His DD 214 reflects that he had no foreign service during that time.  He received no medals or awards indicative of service in the Republic of Vietnam.  His military occupational specialty (MOS) was as a cook.  Finally, there is no prior service of any type recorded on the DD 214.

A review of the Veteran's STRs shows that he was not treated for respiratory failure, pneumonia, hepatocellular carcinoma, diabetes mellitus, hypertension, renal insufficiency or hepatitis C in service.  His May 1974 separation physical examination was negative for any of the medical conditions.  The STRs included records associated with a brief period of hospitalization for treatment of gastroenteritis in April 1974.  An entry at that time noted that the Veteran had been at Fort Polk, Louisiana, for 22 months - the entire period of time for his service at that point.  He was released from active duty two months later, at Fort Polk, in June 1974.

The claims folder reflects that the Veteran applied for education benefits on several occasions.  He did not list any additional service in his applications for benefits.

The Veteran did not submit a claim for VA disability compensation benefits during his lifetime.

The Veteran's daughter, from his first marriage, submitted a claim for burial benefits in December 2004.  She submitted a copy of the Certificate of Death for the Veteran that showed that he died at a VA medical center (VAMC) in November 2004.  The immediate cause of death was listed as acute respiratory distress syndrome, with cryptococcal pneumonia and hepatocellular carcinoma as underlying causes.  In addition, diabetes mellitus, hypertension, chronic renal insufficiency and hepatitis C were listed as other significant conditions that contributed to the Veteran's death but not resulting in the underlying cause previously identified.

The appellant submitted her claim for DIC benefits in March 2007.  She submitted proof of her marriage to the Veteran.  She also submitted a letter from a VA physician, Dr. S., dated in November 2004.  The letter provided a summary of an autopsy performed on the Veteran.  The letter noted the Veteran had a history of diabetes, hypertension, pancreatitis, hepatitis C and cancer of the liver.  The Veteran was noted as being admitted to the VAMC with shortness of breath in late October 2004.  Despite aggressive treatment the Veteran died in November 2004.  The letter said the main findings of the autopsy were the presence of extensive pneumonia involving both lungs and cancer of the liver.  There was also inflammation of the stomach lining associated with a small amount of bleeding.  The letter related that the most likely cause of death was respiratory failure due to pneumonia.  

VA medical records for the period from October 2004 to November 2004 were associated with the claims folder.  The records reflect an admission to the VAMC in Long Beach, California, in early October 2004.  The Veteran was noted at that time to have a history of diabetes mellitus, hepatitis C, hepatocellular cancer, hypertension and renal insufficiency.  The records do not reflect any evidence to show the several medical conditions were related to the Veteran's military service.  The Veteran also had pneumonia and severe respiratory difficulties.  He was readmitted to the VAMC in late October 2004.  His last records are included and show that he died of respiratory failure in November 2004.

The appellant submitted a statement from E. A. Ayodele, M.D., dated in August 2004.  Dr. Ayodele said he had treated the Veteran for about five years.  He said he provided treatment for hypertension, diabetes, liver disease and arthritis.  He noted that the Veteran also received treatment at VA specialty clinics.  

The appellant also submitted her own statement in August 2007.  At that time she said she felt the Veteran's death was related to service in Vietnam.  She noted that he suffered from diabetes, hypertension, pancreatitis, and liver problems.  

Additional VA treatment records for the period from May 1999 to February 2004 were obtained.  The Veteran was treated for chest pain in May 1999.  It was noted that the Veteran was diagnosed with hypertension two years earlier.  An entry from March 2001 noted a slightly elevated liver function test.  An entry from August 2001 noted that the Veteran reported a diagnosis of hepatitis C some four years earlier.  The Veteran's fasting blood sugar was noted to be elevated in October 2001.  An assessment of diabetes mellitus, mild, was made at that time.  In August 2003, the Veteran was noted to have hepatitis C as a result of intravenous drug abuse (IVDA).  The Veteran was seen in the nephrology clinic in October 2003.  At that time he reported a 2-day history of jaundice and 3-4 month history of abdominal pain.  The assessment at the time was acute renal insufficiency with underlying chronic renal insufficiency.  The Veteran was also assessed with acute renal failure.

Additional entries in October 2003 provided a diagnosis of chronic liver disease, likely related to hepatitis C.  The Veteran was then diagnosed with hepatocellular carcinoma (HCC) that same month.  Entries in January and February 2004 note treatment provided for the Veteran's liver cancer.

The appellant's claim was denied in October 2007.  The RO determined that the conditions listed on the Certificate of Death were not noted in service, did not manifest themselves to a compensable degree within one year after service and had not been shown to be related to the Veteran's military service.  The RO also noted that there was no evidence of the Veteran having served in Vietnam.

The appellant submitted her notice of disagreement in November 2007.  She said the Veteran told her on many occasions that he was medivaced from Vietnam.  She submitted a statement from the Veteran's sister, B.R., in January 2008.  The Veteran's sister said she remembered when the Veteran left the country and was medivaced home from Vietnam.  He was in bad condition and had problems adjusting to a normal life.  She did not provide any dates for the Veteran's service in her statement.  She did not say why the Veteran was medivaced back from Vietnam.  The appellant submitted her own statement reiterating her belief that the Veteran served in Vietnam and that she should receive benefits.

The appellant perfected her appeal in April 2009.  She again maintained that the Veteran's family said he had served in Vietnam.  She also said he died from service-connected causes.

The appellant testified at a Travel Board hearing in January 2011.  At that time she asked that the hearing record be kept open for 30 or 60 days to allow her to obtain additional medical evidence and to attempt to obtain the Veteran's service records if VA was unable to get them.  The record was held open for 60 days for the appellant to submit additional medical evidence; however, the appellant did not submit any additional evidence.

In her testimony the appellant said the Veteran told her he was a tunnel rat in Vietnam.  He was given the assignment because of his small size.  She said he would have nightmares at night and cold sweats.  It was acknowledged that the Veteran's DD 214 did not reflect any foreign service.  The Veterans Law Judge agreed that additional military records would be sought in the case to determine if the Veteran did have service in Vietnam.  It was also noted that the sister who gave the prior statement was now deceased.  (Transcript p. 4).

The Board remanded the case to obtain the Veteran's military records to show his assignments in service in July 2011.  The remand instructed that the Veteran's military personnel records should be requested.  The Appeals Management Center (AMC) conducted the required development.

The Veteran's DA Form 20, Enlisted Qualification Record, was received in August 2011.  The records show the Veteran's period of service as from June 1972 to June 1974.  He received his basic training and training as a cook at Fort Polk and was assigned to that base for the entirety of his military service.  This evidence is supportive of the STR record that noted, as of April 1974, the Veteran had been stationed at Fort Polk for 22 months.  

The AMC continued to deny the appellant's claim in April 2012.  She was issued a supplemental statement of the case that listed the additional evidence added to the record and the basis for the continued denial of her claim.

III. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

For certain chronic disorders, including cancer, diabetes mellitus, hypertension, and renal disease service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

According to applicable laws and regulations, service connection for the cause of a Veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran served on active duty from June 1972 to June 1974.  The evidence of record supports a conclusion that he did not serve in the Republic of Vietnam.  The military personnel records and STRs provide competent, credible and probative evidence that the Veteran never served outside of the U.S. during his period of service and never had any other period of military service.

In contrast, the statement from the Veteran's sister is not credible nor does it have probative value.  She provided no dates for the Veteran's alleged period of service in Vietnam.  She never identified the alleged condition that necessitated the Veteran being medivaced home.  Finally, as noted by the appellant in her hearing testimony, the sister was deceased.  Therefore, further information could not be sought from her.

The appellant's assertions of the Veteran's Vietnam service are based on hearsay.  The Veteran may well have told her he had such service.  However, she has no direct knowledge of this as fact and has not cited to any other evidence, other the sister's statement or that the Veteran's family believes he had service in Vietnam, to support her contentions.  The Veteran's official military records provide credible and more probative evidence that the Veteran did not have service in Vietnam.  

Thus, there is no presumption of herbicide exposure based on service in Vietnam nor is presumptive service connection in order for any disease related to herbicide exposure.  However, direct service connection must still be considered.

The STRs are negative for treatment of any of the conditions listed on the Veteran's Certificate of Death.  The VA medical records document that the Veteran was diagnosed with his diabetes mellitus, hypertension, liver disease, hepatitis C, hepatocellular carcinoma, renal insufficiency, pancreatitis, and pneumonia many years after service.  The Veteran's hepatitis C was related to his admitted IV drug abuse as per the VA entry from August 2003 and as noted in other VA clinical entries.  There is no medical evidence of record to relate any of the listed conditions to the Veteran's military service.  

The Board has considered the appellant's contentions that the Veteran medical conditions were related to his military service, particularly service in Vietnam.  However, as a layperson, the appellant is not competent to give a medical opinion.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, particularly in a complex medical matter such as this.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death, to include his service in Vietnam, have no probative value.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for the Veteran's cause of death.  The claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL D. MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


